Citation Nr: 1756672	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-30 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a left (minor) shoulder disorder from January 5, 2008, to April 27, 2010, and since July 1, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome since January 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from January 2004 to January 2008. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2017 decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) and the Appeals Management Center (AMC). In February 2014 and August 2016, the Board remanded the appeal for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to complete the record prior to appellate adjudication. Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).

The case is REMANDED for the following action:

1.  Associate with the record all VA clinical documentation pertaining to the treatment of the Veteran. Most of the records currently associated with the file do not contain the actual record but instead contain an entry stating "VistA Imaging-Scanned Document." The actual records must be associated with the file.

2.  Attempt to contact the Veteran at the email address in his record and request he provide an updated phone number and mailing address.

3.  If updated contact information is obtained for the Veteran, schedule him for VA left knee and left shoulder examinations to obtain an opinion as to the current nature of his disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

IF ANY FURTHER ATTEMPT TO CONTACT THE VETERAN IS SUCCESSFUL, THE VETERAN IS ADVISED that he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE, INCLUDING ADVISING VA OF HIS WHEREABOUTS, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




